 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTcause or attempt to cause MORRISON-KNUDSEN COMPANY, INC.,AND PETERKIEwIT SONS'COMPANY, theirofficers, agents,successors, or as-signs, to discriminate against any of its employeesin violationof Section 8(a) (3) of the Act, in orderto aid our organization in the enforcement of itsrules andregulations, or for any otherpurpose, except to the extent per-mitted by anagreement executed in accordance with Section 8 (a) (3) ofthe Act.WE wrrr.NOT in any manner restrain or coerce the employees of the afore-said companies,theirsuccessors or assigns,in the exercise of the rightsguaranteedby Section 7 of the Act, except to the extent permitted by anagreementexecutedin accordancewith Section 8 (a) (3) of the Act.WE WILL make whole HADLEY WOODROW STEPHENS for any loss of pay hemay have suffered because of the discrimination against him.OPERATIVEPLASTERERSAND CEMENTFINISHERS INTERNATIONAL ASSOCIA-TION,LocAL No. 867, AFL,Union.Dated --------------------By -----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced,or covered by any other material.BELL AIRCRAFT CORPORATIONandLAWRENCE W. CARPENTIER ANDMELVIN D. FINCHINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICUL-TURAL IMPLEMENTWORKERS OFAMERICA,LOCAL 501, CIOandLAWRENCE W. CARPENTIER AND MELVIN D. FINCH.CasesNos.3-CA-447 and ,-CB-119. October 29,1952Decision and OrderOn March 14, 1952, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in this consolidated proceeding, finding thatRespondent Bell Aircraft Corporation, herein referred to as Respond-ent Bell, and Respondent International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, Local 501,CIO, herein referred to as Respondent Union, had engaged in andwere engaging in certain unfair labor practices in violation of theNational Labor Relations Act, and recommending that the Respond-ents cease and desist therefrom and take certain affirmative action, asset forth in the copy of the Intermediate Report attached hereto. TheTrial Examiner also found that the Respondents had not engaged inunfair labor practices with regard to Lawrence W. Carpentier andrecommended dismissal of that portion of the complaint.' Thereafter,INo exception was taken to the findings andrecommendation with regard to Carpentler.101 NLRB No. 41. BELL AIRCRAFT CORPORATION133both Respondents filed exceptions to the Intermediate Report andsupporting briefs.The Board 2 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings arehereby affirmed. The Board has considered the IntermediateReport, the exceptions, the briefs, and the entire record in this case,and hereby adopts 3 the findings, conclusions, and recommendations 4of the Trial Examiner, with the following modifications :Like the Trial Examiner, we find that byenforcingthe terms of thecontract by which Respondent Bell agreed that it will not promote anemployee to a supervisory position while charges are pending againsthim in the Respondent Union, Respondent Bell discriminated againstMelvin D. Finch in violation of Section 8 (a) (3) and 8 (a) (1), andthe Respondent Union caused such discrimination in violation ofSection 8 (b) (2) and 8 (b) (1) (A). However, unlike the TrialExaminer,we make no finding with respect to theexecutionof thecontract which occurred on November 10, 1950, more than 6 monthsprior to July 26, 1951, the date on which the unfair labor practicecharges were served on the parties.aOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :1.Bell Aircraft Corporation, Buffalo, New York, its officers, agents,successors, and assigns, shall :a.Cease and desist from :(1)Giving effect to the clause of its contract with RespondentUnion which prohibits it from promoting to a supervisory positionany employee against whom charges are pending in the Union.(2) Encouraging membership in International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,Local 501, CIO, or in any other labor organization, by discriminatingin regard to terms and conditions of employment.2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson].'The Intermediate Report makes the following minor misstatement of fact which doesnot affect the validity of the Trial Examiner'sultimate finding, nor our concurrencetherein : "July 24 must be taken as the effective date when Bell was advised that theUnion had no further opposition to Finch's promotion."The actingmanager of laborrelations testified without contradiction that Respondent Bell received this informationfrom Respondent Union on August 2, 1951.* In accordance with Board practice, we shall hold the Respondents jointly and severallyresponsible for the back pay due to Finch, and not merely severally responsible asrecommended in section V of the Intermediate Report.5 SeePaul W. Speer,98 NLRB 212. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) In any like manner interfering with,restraining,or coercingits employees in the exercise of their right to engage in or to refrainfrom engaging in any or all of the concerted activities specified inSection 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act.b.Take the following affirmative action, which the Board findswill effectuate the policiesof the Act :(1)Uponrequest make available to the Board or its agents, forexamination and copying,allrecords necessary or useful to theanalysis of the amount of back pay due under the terms of this Order.(2)Post in its plant in Buffalo, New York, copies of the noticeattached to the Intermediate Report andmarked "Appendix A." 6Copies of such notice, to be suppliedby theRegional Director for theThirdRegion, shall,after beingduly signed by a representative ofRespondent Bell, be posted immediately upon receipt thereof andmaintainedby it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered,defaced, or covered by other material.(3)Notify theRegional Director for theThirdRegion, in writing,within ten(10) days from the date of this Order, what steps it hastaken to complytherewith.2.InternationalUnion, United Automobile, Aircraftand Agricul-tural Implement Workers of America, Local501, CIO, its officers, rep-resentatives,and agents shall :a.Cease and desist from :(1)Giving effect to that clause of the contract between it and Re-spondent Bell Aircraft Corporation which prohibits the latter frompromoting to a supervisory position any employee against whomcharges are pending in the Union.(2)Causingor attempting to cause Respondent Bell Aircraft Cor-poration,its officers,agents,successors,or assigns to discriminate inany manner against its employeesin violationof Section 8 (a) (3)of the Act.(3)Restrainingor coercingemployees of BellAircraftCorpora-tion, its successorsor assigns,in the exerciseof their rightsto engagein, or to refrain fromengagingin, any or all of the concerted activitiesThis notice, however, shall he, and it hereby is, amended by strikingfrom line3 thereofthe words"The Recommendations of a Trial Examiner"and substituting in lieu thereofthe as orris "A Decision and Order " In the event that this Order is enforced by a decreeof the United States Court of Appeals, there shall be substituted for the words "Pursuantto a Decision and Order" the words"Pursuant to a Decree of the United States Court ofAppeals, Enforcing an Order." BELL AIRCRAFT CORPORATION135specified in Section 7 of the Act, except to the extent that such rightmay be affected by an agreement. requiring membership in a labororganization as a condition of employment, as authorized in Section 8(a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Post at its business office in Buffalo, New York, copies of thenotice attached to the Intermediate Report and marked "AppendixB."' Copies of such notice, to be furnished by the Regional Directorfor the Third Region, shall, after being duly signed by a representativeof Respondent Union, be posted by it immediately upon receipt thereofand maintained for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken to insure thatsuch notices are not altered, defaced, or covered by other material.(2)Additional copies of Appendix B, to be furnished by the saidRegional Director, shall be signed by a representative of RespondentUnion and forthwith returned to the Regional Director.These no-tices shall be posted, Respondent Bell willing, on the bulletin boardsin Bell's plant where notices to employees are customarily posted.(3)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply therewith.3.Respondent Bell Aircraft Corporation, Buffalo, New York, itsofficers, agents, successors, and assigns, and Respondent InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, Local 501, CIO, its officers, agents, successors,and assigns, shall jointly and severally make whole Melvin D. Finchfor any loss of pay he may have suffered by the Respondents' dis-crimination against him, in the manner described in the IntermediateReport, as modified herein.IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges that Respondents have violated Section 8 (a) (1) and (3) orSection 8 (b) (1) (A) and (2) of the Act by discriminating againstLawrence W. Carpentier.4See footnote 6.Intermediate ReportSTATEMENTOF THE CASEUpon charges filed on July 24, 1951, by Melvin D. Finch and Lawrence W.Carpentier, the General Counsel of the National Labor Relations Board, hereinrespectively called the General Counsel and the Board, by the Regional Directorfor the Third Region (Buffalo, New York), issued his complaint dated January 9,1952, against Bell Aircraft Corporation, herein called Respondent Bell, or Bell, 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDand International Union, United Automobile, Aircraft and Agricultural Imple-ment Workers of America, Local 501, CIO, herein called Respondent Union, orthe Union, alleging that Respondents had engaged in and were engaging in cer-tain unfair labor practices affecting commerce within the meaning of Section8 (a) (3), Section 8 (b) (1) (A), Section 8 (b) (2), and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended, 61 Stat. 136, herein called theAct.On the same day the Regional Director issued an order consolidating thetwo cases for the purposes of hearing. Copies of the complaint, accompaniedby a notice of hearing, were duly served upon Respondents.With respect to the unfair labor practices, the complaint alleged in substancethat Respondents (1) at all times material hereto were parties to an agreementrelating to wages, hours, and conditions of employment which provided amongother matters that no employee should be promoted to a supervisorypositionwhile charges were pending against him in the Union; (2) or about February 1,1951, Respondent Union caused or attempted to cause Respondent Bell to dis-criminate against Finch and Carpentier by causing or attempting to cause Re-spondent Bell to refuse to promote them to supervisory positions because of theiractivities in opposition to the Union; and (3) on or about June 1, 1951, Respond-ent Bell, upon the insistence of Respondent Union, failed and refused to promoteto supervisory positions the said Finch and Carpentier.By these acts it isalleged that Respondents interfered with, restrained, and coerced the employeesof Respondent Bell in the exercise of the rights guaranteed in Section 7 of theAct.Respondent Bell filed an answer dated January 28, 1952, and Respondent Unionan undated answer, admitting certain allegations of the complaints with respectto the nature of Respondent Company's business but denying that they hadengaged in any unfair labor practices.Pursuant to notice a hearing was held at Buffalo, New York, on February 4,1952, before me, the undersigned Trial Examiner designated by the Chief TrialExaminer.The General Counsel and Respondents were represented by counseland participated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing upon the issues, wasafforded all parties.At the conclusion of the hearing counsel for the GeneralCounsel moved to conform the pleadings to the proof on formal matters, and todismiss from the complaint the allegations that Respondent Bell discriminatedagainst Carpentier.Both motions were granted. The parties engaged in oralargument but waived the filing of briefs.Upon the entire record in the case and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENT BELLRespondent Bell is a New York corporation having its principaloffice andplace of business at Wheatfield, New York, where it is engaged in the manu-facture, sale, and distribution of airplanes, helicopters, guided missiles, andrelated products.During the year 1951, it purchased materials, supplies, andequipment in excess of 5 million dollars, of which approximately 90 percent waspurchased by Respondent Bell from points outside the State of NewYork andshipped to its plant at Wheatfield.During the said period Respondent Bell soldfinished products valued in excess of 10 million dollars of which at least5 milliondollars in value were shipped direct to points outside the State of New York.A substantial portion of the goods sold and distributed by RespondentBell was BELL AIRCRAFT CORPORATION137manufactured on behalf of and sold to the United States Governmentpursuantto contractual arrangements.There is no dispute, and I find, that Bellis engagedin commerce within the meaning of the Act.U. THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplementWorkers of America, Local 501, CIO, is a labororganization admitting employeesof Bell to membership.III. THE UNFAIR LABOR PRACTICESA. Interference, restraint,and coercionThere is no dispute as to the facts of this case.Respondents have been undera contractual relationship since 1943 by means of annually executed contracts.The last two contracts, dated January 15 and November 10, 1950, and previousones, contain and contained among other provisions the following clause :No employee shall be promoted to a supervisory position while chargesare pending against that employee in the Union.These contracts have also provided for a union shop.On June 13, 1949, the employees went on a strike which was terminated by asettlement agreement dated October 17 of that year.Operations were resumedon October 19.The agreement provided among other matters as follows :With respect to men who have returned to work during the strike it isagreed that . . . the union will not take disciplinary measures against suchmen, nor will they be required to join the union,On July 23, 1950, the Union, by Robert Siegler, its president, wrote RespondentBell as follows :It has come to my attention that several employees of the Corporation whowere represented by Local 501, UAW-CIO, and who returned to work duringthe strike have been promoted to supervisory positions.You are aware the membership status of employees who returned to workduring the strike is questionable. In fact, the charges which arose as aresult of their returning to work in violation of union picket lines are notyet disposed of.Therefore, the Company's actions in promoting any suchindividuals to supervisory positions were and are improper in the light of theprovisions of our contract.Accordingly, I am herewith requesting thatsuch employees be returned to their former positions until such time as themembership of the Local Union makes a final disposition of the charges whichare pending against them.Respondent Bell replied to the above letter on January 25, asserting that itsallegationswere without foundation and quoted the provision in the strikesettlement agreement set forth above.With reference to the Union's charge thatBell had violated its contract, Bell called attention to the grievance machineryprovided for in the contract.On February 1, 1951, Respondent Union wrote Respondent Bell as follows :Pursuant to Paragraph 80 A-1, of our Contract, kindly take notice thatcharges are pending against the employees whose names appear on theenclosed list.We request, pursuant to the said paragraph, that none ofthese employees be promoted during the pendency of these charges. 138DECISIONSOF NATIONALLABOR RELATIONS BOARDAttached to the letter was an alphabetical list of over 300 employees, includingthe names of Finch and Carpentier.In April 1951, Respondents submitted to arbitration the interpretation andapplication of paragraph 80 A-1.Bell's contention before the arbitrator wasthat the invocation of this clause by the Union as to employees who had not goneout on strike, or who had left the strike before its termination, was in violationof the Union's agreement not to take disciplinary action against them.On May 31, 1951, the arbitrator handed down an award which decided thematter against Respondent Bell, holding that paragraph 80 A-1 was "clear andunequivocal" and that Bell was barred from promoting to supervision anyoneagainst whom charges were pending. This included, of course, Finch and('arpentier.B. The discrimination against FinchMelvin Finch came to work for Respondent Bell on July 29, 1940.He partici-pated in the 1949 strike but abandoned it and returned to work on September27.George White, superintendent of airport operations and Finch's supervisor,called the latter to his office during the first part of June 1951, shortly after thearbitrator's award, and told him that he was being considered for promotionto a job as assistant foreman which was open at that time.When White,however, began to process Finch's promotion, he was told by higher supervisionthat charges were pending against Finch in the Union and that for this reasonhe could not be promoted. The testimony of James McNamara, manager ofindustrial relations, is, and it is admitted by all parties, that had it not beenfor the Union's letter of February 1 and the arbitrator's award supporting theUnion's position, Bell would have promoted Finch to supervision at the timeWhite spoke to him, or as soon thereafter, usually a week or 10 days, as hispromotion could have been processed.Finch and Carpentier, as has been observed, filed their charges in the instantcase on July 24, 1951. In a letter dated the same day the Union advised Bellby letter that "effective July 2, 1951" all charges arising out of the strike whichwere pending against union members had been disposed of, and that no chargesremained against any of the individuals whose names were included in the listenclosed with the Union's letter of February 1.No explanation is given as tothe predating of the disposition of these charges.No previous communicationto Bell concerning the disposition of the charges is claimed, and it is clear thatJuly 24 must be taken as the effective date when Bell was advised that theUnion had no further opposition to Finch's promotion.On September 3, 1951, Bell gave Finch his supervisory job which Bell hadheld open for him.Bell explains the delay in promoting Finch by the fact thatmost of the employees, including Finch, were on vacation and the fact, as hasbeen found, that a week or 10 days is normally required to effectuate a promotion.Contentions of the PartiesThe General Counsel contends that Respondents violated the Act by includingin their contract the language previously adverted to, that Respondent Bellviolated it by withholding the promotion of Finch and the Unionby causingRespondent Bell to do so.Respondent Bell contends that the existence of this language in the contractis not in itself a violation of the Act and becomes so only when "abused." Itasserts that when the Union invoked the clause in the early part of 1951, it dideverything possible to cheek its improper use and held Finch's promotion open. BELL AIRCRAFT CORPORATION139It further asserts that the awardof May31 effectively barredit from promotingFinch.Finally, itarguesthat it could not be sure that otherand legitimate con-siderations did not enter into thechargesfiled against Finch. In support of thelast point it cites the fact that it promoted 56 earlyreturningstrikersto super-viision between the end of the strike and September 3, 1951, most of them beforethe end of 1950, and most without any protest from Respondent Union'The contention of the Union is that Finch was not discriminatedagainstbecause of nonmembership in a labor organization since he and all other employeeswere members of the Union, and that its charges were initiated, and in Finch'scase pressed to a conclusion, because they did not abide by the rules of theorganization of which they were members.2 It joins with Respondent Bell incontending that section 80 A-1 is notperse violative of the Act.I take up first the manner in which section 80 A-1 was invoked as to Finch.As has been seen, Respondent Bell admits, and Respondent Union does not con-tend otherwise, that but for the latter's invocation of this section Finch wouldhave been promoted to a foreman's job in the early part of June 1951. Neitheris it denied that the charges pending against him and others werebased upontheir return to work during the strike. Section 7 of the Act provides thatemployees have the right to refrain from engaging in concerted activity, a rightwhich Finch exercised when he left the strike. Section 8 (a) (1) of the Actforbids employers from interfering with, restraining, or coercing employees inthe exercise of this right. Section 8 (b) (1) (a) makes it an unfair labor prac-tice for a labor organization to restrain or coerce employees in the exercise ofthe rights guaranteed in Section 7. Section 8 (a) (3) prohibits discriminationby the employer in regard to hiring and tenure of employment. Section 8 (b) (2)prohibits a labor organization from causing or attempting to cause an employerso to discriminate.When Respondent Bell, at the behest of Respondent Union, failed to promoteFinch it discriminated in regard to his "hire or tenure of employment" as clearly,if not as extensively, as it would have done if it had dischargedhim.Itwasjustified in doing so, if at all, only if the charges in the Union against Finch werebased upon his failure to tender his periodic dues required as a condition ofacquiring or retaining membership in the Union. It is not contended that Finchwas delinquent in this respect.Nor do I find merit in the contention that the language of section 80 A-1 isnotperse invalid.As drafted, the section clearly protends the possibility thatan employee may not be promoted for any one of a number of reasons other thanhis failure to pay dues. Its vagueness and generality suggest thathe may andwill be refused promotion if a charge is pending against him in the Union basedon any grounds whatsoever. The Board has held that an employermay not sodelegate to a union control over an employee's employment status.'It may be conceded that Respondent Bell was reluctant not to promote Finchand was instrumental in asking for an interpretation of the controversial clauseby an arbitrator, and that the arbitrator's award upholding the contentions ofRespondent Union was unwelcome to it. The Board has previously held, however,and only recently in theMonsanto Chemical Companycase,4 that an arbitrator'sawardis not binding upon the Board.I The Union protested in a few of these instances,and effectively so in January 1951as to one Emil Luscher who is not included in the complaint.2 The Union does not cite any failure of Finch to abide by its rules other than theviolation implied by the fact that he abandoned the strike.8 SeePeerless Quarries,Inc.,92 NLRB 1194.4 97 NLRB 517. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is one remaining contention raised by Respondent Union to be considered.It has been previously noted that the General Counsel moved that the case bedismissed against Respondent Bell as to Carpentier,because there was noevidence that Carpentier had at any time been considered for promotion to super-vision.The Trial Examiner granted that motion. The General Counsel, how-ever, contends that the Union's letter of February 1, listing the names of 321employees against whom charges had been filed, constituted an attempt by Re-spondent Union to cause Respondent Bell to discriminate against Carpentier sincehis name was included among the others. I find no merit in this contention.Admittedly,Respondent Bell at no time had the promotion of Carpentier underconsideration.It seems to me that it would be a forced construction of the term"attempt" to apply it here.I shall hereafter recommend that this part of thecomplaint be dismissed as to Respondent Union.I find that,by failing to promote Finch in the early part of June 1951, Respond-ent Bell discriminated in regard to the terms and conditions of his employment,thereby encouraging membership in Respondent Union, and that Respondent Bellthereby violated Section 8(a) (3) of the Act.By such discrimination Respond-ent Bell interfered with, restrained,and coerced employees in the exercise oftheir rights under Section 7 of the Act and thereby violated Section 8 (a) (1)of the Act.By the same reasoning I find that Respondent Union caused Bell to discrimi-nate against Finch in violation of Section 8 (a) (3) and thereby violated Section8 (b) (2) of the Act. By that conduct Respondent Union restrained and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act,in viola-tion of Section 8 (b) (1) (A)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Bell and Union,described in section III, above,considered in connection with the business of Bell, set forth in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputes,burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents Bell and Union have committed certain unfairlabor practices,itwill be recommended that each cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent Union has restrained and coerced employeesin the exercise of rights guaranteed in Section 7 of the Act,and has causedRespondent Bell to discriminate against Melvin Finch,itwill be recommendedthat Respondent Union cease and desist from such conduct.Having found that Respondent Bell has interfered with, restrained,and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act,and hasencouraged membership in Respondent Union by preventing the said MelvinFinch from obtaining a promotion to a supervisory position because charges werepending against him in Respondent Union, it will be recommended that Respond-ent Bell cease and desist from such conduct.In order as nearly as possible to restore thestatus quo,I will recommend thatthe Respondents,severally,make Finch whole for any loss of earnings by pay-ment to him of a sum of money equal to the difference between his wages as aproduction worker and his wages or salary as a supervisor from June 10, 1951,the approximate date when promotion was refused him, to September 3, 1951, BELL AIRCRAFT CORPORATION141when it was granted, less his net earnings during that period,' the payments tobe computed upon a quarterly basis in the manner established by the Board inF.W. Woolworth Company.°I shall also recommend in accordance with theWoolworthdecision that Respondent Bell, upon request, make available to theBoard and its agents all pertinent records.It having been found that the clause in the contract between Respondentsprohibiting Respondent Bell from promoting to supervision any union memberagainst whom charges are pending in the Union is invalid, it will be recommendedthat the Respondents cease and desist from giving effect to that clause.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, I make the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricultural Imple-ment Workeis of America, Local 501, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.Respondent Bell is an employer within the meaning of Section 2 (2) ofthe Act.3.By causing Respondent Bell to discriminate in regard to the terms of em-ployment of Melvin Finch, Respondent Union has engaged inand is engaging inunfair labor practices within the meaning of Section 8 (b) (2) of the Act.4.By such conduct Respondent Union has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.5.By discriminating in regard to the terms of employment of Melvin Finch,thus encouraging membership in a labor organization, Respondent Bell hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (3) of the Act.6.By such conduct Respondent Bell has interferedwith, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Actand has thus engaged inand is engagingin unfair labor practices within themeaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT encourage membership in INTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,LOCAL 501, CIO, or in any other labor organization by giving effect to thatclause of our contract with that union which prohibits us from promotingto supervision an employee while charges are pending against him in theunion.We will promote to supervision Melvin Finch and make him wholefor any loss of earnings caused by the discrimination against him.SeeCrossett Lumber Company,8NLRB 440, 497-8.° 90 NLRB 289. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT,in anylike orrelated manner,interfere with,restrain, orcoerce employees in the exerciseof rightsguaranteed them in Section 7 ofthe Act.BELL AIRCRAFT CORPORATION,Employer.Dated --------------------By ---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.Appendix BNOTICE To ALL MEMBERS OF INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFTAND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, LOCAL 501, CIO, ALLEMPLOYEES OF BELL AIRCRAFT CORPORATIONPursuant to the recommendationsof a TrialExaminer of the National LaborRelations Board, and in orderto effectuatethe policies of the National LaborRelations Act, as amended,we herebynotifyyou that :WE WILL NOT cause or attempt to cause BELL AIRCRAFT CORPORATION, itsofficers, agents,successors,or assigns,to refuse to promote to supervisionan employee while charges are pending against him in the union.WE WILL NOT,in any like or related manner, restrainor coerceemployeesin the exercise of rights guaranteed by Section7 of the Act.WE WILL withdraw any objection to the promotion to supervision ofMelvin Finch and make himwhole forany loss of pay suffered as a resultof the discrimination against him.INTERNATIONAL UNION, I N1TFD APTOMOLI-.E,AIRCR?FT AND ACR'CCLTURAL IMPLEMENTWORKERS OFAMERICA, LOCAL 501, CIO,Labor Organizati9n.Dated ------------------By ----------------------------------------------(Representatlve)(Ti.-le)This notice must remain posted for 60 days fromthe,datehereof, and mustnot be altered,defaced, or covered by any other material.GREAT LAKES PIPELINECOMPANYandOILWORKERSINTERNATIONALUNION, LOCALNo.348,PETITIONER.CaseNo. 17-RC-1422.Oc-tober 29,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.101 NLRB No. 45.